Citation Nr: 0308182	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  97-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left wrist disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to December 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from June 1996 
and May 1999 rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The June 1996 decision granted service connection for a left 
wrist disability, rated noncompensable; in May 1999, the RO 
granted an increased, 10 percent rating for the left wrist 
disability.  The May 1999 decision granted service connection 
for a right wrist disability and assigned a 10 percent 
rating.  When the case was previously before the Board in May 
2000, both issues were remanded for further development.  The 
veteran testified at a personal hearing before the 
undersigned via videoconference in November 2002.

At the hearing, the veteran raised a claim regarding an 
earlier effective date for service connection of his 
bilateral wrist disabilities.  This issue is referred to the 
RO for proper action.


FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by no 
more than slight limitation of motion and pain and fatigue 
with overuse; there is radiographic evidence of an old 
fracture.

2.  The veteran's right wrist disability is manifested by no 
more than slight to moderate limitation of motion, pain on 
motion, fatigability, and increased pain with overuse; there 
is radiographic evidence of an old fracture.




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a left wrist 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Code 5010 (2002).

2.  A rating in excess of 10 percent for a right wrist 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claims have been 
considered on the merits.  The record includes service 
medical records, VA treatment records and examination 
reports, and private medical records.  There is no indication 
of additional evidence that has not been obtained by the RO 
to date.  See 38 U.S.C.A. § 5103A. 

Also, the appellant was notified of the applicable laws and 
regulations.  The Board remand, the rating decision, the 
statement of the case, and the supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  He 
was notified of the enactment and provisions of the VCAA in 
March 2001 correspondence and in the May 2002 supplemental 
statement of the case.  Both documents specifically informed 
the veteran of the relative responsibilities of VA and the 
veteran in obtaining evidence and supplying information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. 
§ 5103.  

Factual Background

On May 1996 VA examination, the veteran reported that he had 
not had left wrist surgery to repair a navicular fracture.  
He stated he had left wrist pain with overuse.  The veteran 
did have right wrist surgery.  A screw was inserted to repair 
a navicular fracture.  There was a six and one half 
centimeter scar on the right wrist.  The right wrist was 
stiff, and the veteran complained of limited motion.  He 
could not do push-ups with an open hand.  On examination, the 
left wrist had dorsiflexion to 90 degrees, palmar flexion to 
90 degrees, radial deviation to 30 degrees, and ulnar 
deviation to 20 degrees.  The right wrist range of motion was 
to 20 degrees in dorsiflexion, to 55 degrees in palmar 
flexion, and to 5 degrees in both radial and ulnar deviation.

On October 1997 VA orthopedic examination, the veteran 
complained of continued weakness and decreased motion in the 
right wrist, and of pain in both wrists, with the right worse 
than the left.  The right hand also had a weaker grip.  He 
had pain when pushing with his palms, and was stiff in the 
mornings.  On physical examination, right side grip strength 
was decreased compared to the left.  The measured range of 
motion of the left wrist was 80 degrees of dorsiflexion and 
palmar flexion, 30 degrees ulnar deviation, and 20 degrees 
radial deviation.  The right wrist showed 50 degrees of 
dorsiflexion, 80 degrees of plantar flexion, and 15 degrees 
of ulnar and radial deviation.  The right wrist scar was 
nontender, although there was tenderness in the snuff box 
area.  X-rays showed that the screw in the right wrist may be 
protruding.  

On November 2000 VA examination, the veteran reported chronic 
wrist pain and complained that his right wrist grew stiff 
with use.  Right wrist dorsiflexion was to 30 degrees, palmar 
flexion was to 70 degrees, radial deviation was to 10 
degrees, and ulnar deviation was 15 degrees.  The left wrist 
showed dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees.  Grip strength on the right was 5/5.

On February 2002 VA examination, the veteran stated that his 
right wrist hurt the most.  He is right-handed, but tried to 
use his left hand whenever possible due to pain.  He rated 
the right wrist pain as 8 out of 10 normally, but it flared 
to a 10 one or two times a month with overuse or cold 
weather.  The left wrist was a 6 out of 10 on the pain scale 
normally, but flared to a nine with overuse.  Writing, 
typing, driving, and lifting exacerbated his pain.  Right 
wrist range of motion was 35 degrees in dorsiflexion with 
pain, 70 degrees of palmar flexion, 15 degrees of radial 
deviation, and 15 degrees of ulnar deviation with pain.  The 
veteran reported tingling in his fingers when his right wrist 
scar was percussed.  There was some tenderness over the 
joint.  Strength appeared grossly normal.  The range of 
motion of the left wrist was 65 degrees in dorsiflexion, 90 
degrees in palmar flexion, 30 degrees in radial deviation, 
and 25 degrees in ulnar deviation.  There was no pain.  There 
was some tenderness over the joint.  Strength appeared 
grossly normal.  

The examiner opined that during flare-ups of symptoms, the 
veteran would be limited by an additional ten percent.  At a 
minimum, the veteran lacked 30 degrees of dorsiflexion, 20 
degrees of palmar flexion, and 15 degrees of ulnar and radial 
deviation on the right.  There was significant restriction of 
motion in the right wrist and associated pain.  There was 
also a neuroma.  There was no evidence of incoordination, but 
fatigability was expected.  The left wrist showed only a 
minimal impairment.  The veteran did report that the left 
wrist was fatigable.



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
issue involves the assignment of an initial rating for a 
disability following the award of service connection for 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the veteran's symptomatology has been consistent throughout 
the appellate period, and staged ratings are not appropriate.

Here, as both wrists are rated under the same Diagnostic 
Code, they will be discussed together.  However, each wrist 
represents a separate disability.

Diagnostic Codes 5214 and 5215 rate ankylosis and limitation 
of motion of the wrist, respectively.  Here, there is no 
ankylosis of either wrist reflected in any examination 
report, not has the veteran alleged ankylosis of either 
wrist.  Code 5214 is therefore not applicable.  Code 5215 
assigns a 10 percent rating for limitation of motion of the 
wrist when dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  The medical 
evidence does not suggest that the veteran's limitation of 
motion in either wrist meets the criteria for a compensable 
rating for either wrist.  Rather, the assigned evaluations 
reflect additional limitation of motion due to pain, 
fatigability, and weakness, as discussed in the February 2002 
examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

The RO has rated both wrists under Code 5010, for traumatic 
arthritis.  This rating is by analogy.  Although degenerative 
changes have not been identified on x-ray, non-union of the 
navicular bones has been noted.  Code 5010 provides that 
where the objectively measured limitation of motion in an 
affected joint is not compensable, as here, a 10 percent 
rating is assigned for each affected joint.  Therefore, a 10 
percent rating is warranted for the left wrist, and a 
separate 10 percent rating is warranted for the right wrist.  
This is the maximum schedular rating available to the veteran 
for each wrist under this section.

A higher rating may be assigned outside of the schedule, 
however.  38 C.F.R. § 3.321.  The record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a left wrist disability 
is not warranted.

A rating in excess of 10 percent for a right wrist disability 
is not warranted.



	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

